                                          Case 3:18-cv-06743-SK Document 172 Filed 10/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIA ANDRADE,                                     Case No. 18-cv-06743-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.                                         REGARDING CORRECTED
                                                                                            OPPOSITION
                                  10     AMERICAN FIRST FINANCE, INC., et
                                         al.,
                                  11                                                        Regarding Docket Nos. 171
                                                        Defendants.
                                  12
Northern District of California




                                              On October 26, 2020 at 11:58 p.m., two minutes before the deadline expired, Plaintiff filed
 United States District Court




                                  13
                                       an opposition to the pending motion to dismiss. The following day, mid-morning, without any
                                  14
                                       explanation or leave of Court Plaintiff filed a second opposition brief and docketed it as a
                                  15
                                       “Correction” to the previously filed brief. The corrected opposition did not merely correct a few
                                  16   typographical errors. Instead, it appears to be a completely different opposition brief. The Court
                                  17   HEREBY ORDERS Plaintiff to Show Cause (“OSC”) why the belatedly filed “corrected”
                                  18   opposition should not be struck. Plaintiff shall respond to this OSC by no later than October 30,
                                  19   2020. The Court EXTENDS Defendants’ deadline to file a reply in support of their motion to
                                  20   November 9, 2020 and CONTINUES the hearing to November 23, 2020.

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 27, 2020

                                  23                                                    ______________________________________
                                                                                        SALLIE KIM
                                  24                                                    United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
